Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3,7-9,19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1(machine translation and English abstract of  JP 2006-061113) in view of Hansson(US 5314705).
Regarding claims 1, D1 teaches a frozen food comprising(paragraphs 13,15, example 1):

a sauce portion obtained by freezing and hardening a sauce to be eaten together with the cooked food, wherein:
the main food portion has a sauce-portion arranging surface on which the sauce portion is arranged;
an opening is formed in the sauce-portion arranging surface;
and
the sauce portion is arranged on the main food portion such that a part of the sauce portion is inserted in the opening and the remaining part thereof projects from the sauce-portion arranging surface side.
As shown in the drawing on the English abstract of D1 provided by the applicant on 7/12/2017(reproduced below), the lower end of the frozen sauce portion(2) is located between the sauce-portion arranging surface and the surface of the opposite side from the sauce-portion arranging surface of the frozen noodle block(1). 

    PNG
    media_image1.png
    58
    150
    media_image1.png
    Greyscale

D1 does not specifically teach that the percentage of the opening occupied by the sauce portion is from 12.5 to 75.0%. However, D1 teaches that the sauce portion and/or 
D1 teaches that the opening which houses the sauce penetrates the noodle block in a thickness direction (paragraphs 13,24) but does not specifically teach that “a surface on the opposite side from the sauce-portion arranging surface of the main food portion is also opened.” However, D1 teaches that the sauce portion and/or the frozen noodle block are not limited to a certain shape or thickness(paragraph 33-35). Therefore, it would have been obvious to adjust the shape and size of the sauce portion and frozen noodle block in order to accommodate the specific type of sauce and main food body.
D1 teaches using a gelling agent in the sauce in an amount of 3%(example 1; 9.5kg xanthan gum and starch/311.15kg overall). D1 does not specifically teach that the gelling agent is gelatin. However, Hansson teaches a frozen sauce and meat mixture wherein the sauce comprises a 2 to 4% of a gelling agent such as gum or a starch, e.g. gum Arabic or gelatin(abstract, col 1, line 61-col 2, line 8). It would have been obvious to use gelatin instead of xanthan gum and starch as the gelling agent in D1 in an amount of 3% since Hansson teaches that gelatin is an effective gelling agent in a frozen sauce that is a functional equivalent to starch. See MPEP 2144.06 II-obviousness for substituting equivalents known for the same purpose.
Regarding claim 2, D1 teaches that the lower end side of the sauce portion is inserted in the opening, and an upper end side thereof projects from the sauce-portion arranging surface side(paragraph 15). 

Regarding claims 7 and 19, the process for producing the frozen food comprising:
a step of arranging the cooked food on an inner bottom surface of a container whose inner bottom surface is provided with a projection having the same planar-view shape as the opening, the cooked food being arranged on the inner bottom surface so as to surround the projection to thereby obtain a food-housing member that has, on an upper surface thereof, an exposed portion of the projection(paragraph 53, noodles and sauce are frozen in the same container that comprises a projection(i.e, reverse truncated cone shape));
a sauce-placing step of placing the sauce that has been blended with a gelling agent onto the projection's exposed portion, and its periphery, on the upper surface of the food housing member(example 1 and paragraph 53, sauce that has been blended with a gelling agent is placed on the projection of the container intended for molding both the noodles and sauce)  ; and
a step of freezing the food-housing member that has undergone the sauce-placing step(paragraphs 43,53; the sauce and noodle block are frozen together in the container).

Regarding claim 8, D1 teaches using a gelling agent in the sauce in an amount of 3%(example 1; 9.5kg xanthan gum and starch/311.15kg overall). A gelling agent is known to help a sauce hold a shape. D1 does not specifically teach that the sauce is formed into a predetermined shape in advance of being placed on the upper surface of the food-housing member. 
However, it would have been obvious to form the sauce into a predetermined shape before placing it on the upper surface of the food-housing member in order to ensure that the sauce remains in the noodle opening and does not mix in with the noodles themselves, a specific goal of D1(paragraph 4). This can be done through the use of a gelling agent as already disclosed in D1. 
Regarding claim 20, the process for producing the frozen food comprising:
a step of arranging the cooked food on an inner bottom surface of a container whose inner bottom surface is provided with a projection having the same planar-view shape as the opening, the cooked food being arranged on the inner bottom surface so as to surround the projection to thereby obtain a food-housing member that has, on an upper surface thereof, an exposed portion of the projection(paragraph 53, noodles and sauce are frozen in the same container that comprises a projection(i.e, reverse truncated cone shape));
a sauce-placing step of placing the sauce that has been blended with a gelling agent onto the projection's exposed portion, and its periphery, on the upper surface of the 
a step of freezing the food-housing member that has undergone the sauce-placing step(paragraphs 43,53; the sauce and noodle block are frozen together in the container).

Response to Arguments
Applicant's arguments filed 1/6/2021 have been fully considered but they are not persuasive. 
The applicant argues that D1 teaches only 0.16% gelling agent in the form of 0.5kg of xanthan gum out of 311.15kg of total sauce. However, D1 actually teaches 9kg of starch and 0.5kg of xanthan for a total gelling agent of 9.5kg. This equates to 3% gelling agent(9.5/311.15) in the sauce. It is submitted that starch is a known gelling agent as taught in the new reference Hanssen. Therefore, it is clear that D1 actually contains 3% gelling agent in the form of xanthan gum and starch. 
D1 does not specifically teach that the gelling agent is gelatin. However, Hansson teaches a frozen sauce and meat mixture wherein the sauce comprises a 2 to 4% of a gelling agent such as gum or a starch, e.g. gum Arabic or gelatin(abstract, col 1, line 61-col 2, line 8). It would have been obvious to use gelatin instead of xanthan gum and starch as the gelling agent in D1 in an amount of 3% since Hansson teaches that gelatin is an effective gelling agent in a frozen sauce that is a functional equivalent to starch. See MPEP 2144.06 II-obviousness for substituting equivalents known for the same purpose. 

However, D1 teaches that the sauce portion and/or the frozen noodle block are not limited to a certain shape or thickness(paragraph 33-35). Therefore, it would have been obvious to adjust the volume of the opening occupied by the sauce depending upon the specific type of sauce and main food body.
Furthermore, the applicant’s data is not convincing because the applicant did not compare the closest prior art D1. In fact, the properties shown in table 1 of the instant spec are not unexpected, since D1 describes the cooked noodle and sauce product as having good flavor and having substantially all of the sauce adhering to the noodle(paragraph 64).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136.  The examiner can normally be reached on 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791